Citation Nr: 0502865	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The report of separation from active duty for the veteran 
which is of record reflects that the veteran served on active 
duty from February 1970 to October 1974 and had 4 years, 5 
months and 11 days of prior active service.  Service 
personnel records received from the National Personnel 
Records Center (NPRC) reflect that the veteran entered into 
active service in August 1965, and that he was discharged 
honorably in October 1974.  These records further reveal that 
he served in Vietnam from July 1968 to July 1969, and that 
during this time, he was assigned to HHC 1st Battalion, 69th 
Armor, 4th Infantry Division with a military occupational 
specialty (MOS) of 11D40, or armor intelligence specialist.  
In September 1968 he assumed the position of assistant squad 
leader and platoon sergeant in the unit, retaining the same 
MOS.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the RO must be offered the opportunity to obtain additional 
service medical and personnel records, and to verify the 
veteran's averred stressors.

In addition, the veteran notified the RO that he applied for 
disability benefits from the Social Security Administration 
(SSA).  A letter from the Florida State Department of Health 
is of record, dated in November 2001, confirms that his claim 
was then pending.

In remanding this claim, the Board specifically notes that 
the VA outpatient records dated from July to December 2001 
document treatment for PTSD symptoms, and VA hospital records 
dated from January to February 2002 reflect a diagnosis of 
PTSD in which the examiner opined:

[The veteran] was exposed to the 
following significant trauma while in 
combat in Vietnam throughout the Pleiku 
area [] as follows:  [veteran] was a 
platoon sergeant with 1st of the 69th 
Armor Battalion, 4th Infantry Division.  
His squad's duties were to secure roads 
from the enemy and scout out enemy 
positions.  He verbalized witnessing the 
deaths and maiming of comrades and 
civilian children.

The veteran's service personnel records reflect participation 
in the following campaigns in Vietnam from Summer to Fall 
1969:  Vietnam Counteroffensive Phase V, Vietnam 
Counteroffensive Phase VI, TET 69 Counteroffensive. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO should request from SSA a copy 
of the determination concerning the 
veteran's disability status with that 
agency, and copies of any and all medical 
evidence relied upon in arriving at that 
decision. 

2.  The RO should verify all periods of 
the veteran's active service.  The RO is 
specifically requested to obtain copies 
of all separation documents, 
specifically, the veteran's DD Form 214, 
from all periods of active service.

The RO is reminded to search under any 
and all identification numbers associated 
with the veteran's name.

3.  The RO should obtain any and all 
service personnel and service medical 
records to include copies of any and all 
administrative actions concerning the 
veteran; citations of any and all awards 
presented the veteran, including that of 
the Army Commendation medal and 
Presidential or Meritorious unit 
Commendation ribbon; any and all copies 
of orders, including those assigning the 
veteran to permanent or temporary duty-
for all periods of the veteran's active 
service.  

If the service personnel or medical 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO is reminded to search under any 
and all identification numbers associated 
with the veteran's name.

4.  The RO should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:

?	The veteran's assignment as armor 
intelligence specialist to HHC 1st 
Battalion 69th Armor, 4th Infantry 
Division, and his assignment as part 
of that unit to a task force that 
supported the 173rd Airborne Brigade 
during his service in Vietnam from 
August 1968 to July 1969
o	Exposure to combat and 
participation in combat 
conditions including (but not 
limited to) enemy sniper 
attacks, ambushes, and mine 
incidents
o	Duties including mine sweeping 
roads, maintaining open 
highways, convoy escorts and 
reconnaissance under combat 
conditions
o	Recovery of American soldiers 
wounded and killed in combat
?	In particular, recovery of 
bodies after a fire-fight 
in either Ban Me Thuot or 
Dak To, in jungle 
conditions, which took 1-
1/2 days to complete
o	An incident where a civilian 
drove a "lomberty" vehicle 
loaded with children into an 
American tank, and the vehicle 
with the children inside was 
crushed at Ak Khe
?	The veteran's participation in the 
following campaigns, as certified in 
his service personnel records, DA 
Form 2-1 for Vietnam, Summer-Fall 
1969:
o	Vietnam Counteroffensive Phase 
V
o	Vietnam Counteroffensive Phase 
VI
o	TET 69 Counteroffensive

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's July 2001, January 2003, and 
April 2003 stressor statements; the 
veteran's June 2002 notice of 
disagreement with stressor statement; the 
veteran's September 2003 substantive 
appeal and stressor statement; copies of 
the November 1968 "Recommendation for 
Award of the Meritorious Unit 
Commendation" from Commanding General, 
4th Infantry and Operations Log (S3), 1-
69 Armor, dated 17 August 1968; and any 
further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
unit morning reports and unit histories.  
In particular, the RO should request unit 
histories for both the 173rd Airborne 
Brigade and the 1st Battalion, 69th Armor, 
4th Infantry Division for the following 
time periods:
1.	July to September 1968
2.	October to December 1968
3.	January to March 1969
4.	April to June 1969
5.	July to September 1969.

The RO is reminded to search under any 
and all identification numbers associated 
with the veteran's name

5.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination to determine the 
nature, extent, and etiology of the 
veteran's diagnosed PTSD.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's PTSD.
?	Describe any current symptoms and 
manifestations attributed to the 
veteran's PTSD..
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
?	Provide an opinion as to the 
etiology of the veteran's PTSD.  In 
particular, the examiner is 
requested to provide the following 
opinions:
1.	Is it as likely as not that the 
veteran's currently diagnosed 
PTSD is the result of stressful 
experiences he experienced in 
Vietnam.

The Board notes that the veteran has been 
diagnosed with PTSD as a result of his 
stressful experiences in Vietnam.  In 
particular, VA hospital records dated 
from January to February 2002 reflect 
that the veteran was then found to 
exhibit PTSD that the treating physician 
determined was the result of the 
veteran's Vietnam war experiences.

This request for VA examination is for a 
VA examiner to confirm that diagnosis and 
offer an opinion in context with review 
of the veteran's claims file.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD, in consideration of 
Pentecost v. Principi, 16, Vet. App. 124 
(2001).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



